MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                         Oct 30 2020, 10:44 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David M. Payne                                           Curtis T. Hill, Jr.
Ryan & Payne                                             Attorney General of Indiana
Marion, Indiana                                          Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeremy Eugene Jabbar Johnson,                            October 30, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-779
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Warren Haas,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         27D03-1910-CM-147



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020             Page 1 of 8
[1]   Jeremy Eugene Jabbar Johnson appeals his conviction for disorderly conduct as

      a class B misdemeanor 1 and claims the evidence is insufficient to sustain his

      conviction. We affirm.


                                        Facts and Procedural History

[2]   On September 2, 2019, at approximately 11:00 p.m., Mike McGriff was

      smoking a cigarette on the front porch of his house located in a “normal

      everyday average” neighborhood with approximately “25, 30 families.”

      Transcript Volume at 33. His vehicle, his father-in-law’s vehicle, and his wife’s

      vehicle were parked on the side of the street near his house. At some point,

      McGriff saw a man, later identified as Johnson, “trying to open” the door to his

      father-in-law’s vehicle, and he told Johnson to “get away from the car.” Id.

      Johnson claimed the vehicle was his, and McGriff said, “No, it’s not your car.

      Get away from the car.” Id. Johnson “walked on a little bit” and then stopped

      behind the rear of the vehicle belonging to McGriff’s wife. Id. McGriff said,

      “Man, just move on. Get away from the cars.” Id. Johnson lifted the handle

      to the vehicle, and McGriff threatened to call the police if Johnson did not “get

      away” from the vehicles. Id. at 34. Johnson “holler[ed]” at McGriff and stated,

      “I know where you live” and “you don’t know who I am.” Id. He moved to

      McGriff’s vehicle and started to open the door, and McGriff stated, “This is it.




      1
       Ind. Code § 35-45-1-3(a)(2) provides that a “person who recklessly, knowingly, or intentionally: . . . makes
      unreasonable noise and continues to do so after being asked to stop . . . commits disorderly conduct, a Class
      B misdemeanor.”

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020                    Page 2 of 8
      I’m done.” Id. At some point Johnson stepped onto McGriff’s property.

      Johnson requested a cigarette from McGriff, who then declined to give one,

      requested he “not come up here,” and called the police. Id. Johnson began to

      urinate on the back of the vehicle of McGriff’s wife’s and “holler[ed] back and

      forth” with McGriff, who was on the phone with police and “telling him, ‘Just,

      just move on. The police are coming. Just move on. Just go away. Get out of

      here.’” Id.


[3]   Law enforcement responded to McGriff’s call, after which McGriff did not

      interact with Johnson. When Marion Police Officer Chris Butche arrived,

      Johnson was in the street, “very loud,” and “very aggressive,” and Officer

      Butche detected an odor of alcoholic beverage coming from him. Id. at 45.

      Marion Police Officer Justin Biddle arrived at the scene, and he smelled an

      alcoholic beverage on the breath of the “extremely belligerent” Johnson. Id. at

      59. Following several unsuccessful requests that Johnson keep his voice down,

      the officers secured him in handcuffs. They transported him to the hospital for

      medical clearance due to his intoxication, where he was “still agitated,

      argumentative, loud, boisterous” and cursed at Officer Biddle, the nurses, and

      others. Id. at 48. Officers instructed him to “keep it down” and asked him to

      stop multiple times, and a nurse asked them to shut the door because the other

      hospital occupants were complaining of it “being so loud.” Id. at 60. At some

      point, Johnson was transported to the jail.

[4]   On September 5, 2019, the State charged Johnson with public intoxication,

      battery by bodily waste, and disorderly conduct as class B misdemeanors. The

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020   Page 3 of 8
      charging information for the disorderly conduct count alleged Johnson “did

      recklessly, knowingly, or intentionally make unreasonable noise, to-wit: yelling

      and/or cursing; and continued to do so after being asked to stop . . . .”

      Appellant’s Appendix Volume II at 73.

[5]   At trial, the jury heard the testimony of McGriff and Officers Butche and

      Biddle. When asked, “Are you just kind of going back and forth like a little

      disagreement or what is his demeanor,” McGriff stated: “Angry. I mean, like

      verbal, verbal altercation back and forth. We’re, we’re arguing at this point.

      Um, yelling. Pretty much, you know. I’m hollering at him. He’s hollering at

      me back. Um, you know, we’re not exchanging pleasantries by any means at

      this point.” Transcript Volume at 35. When later asked to further explain his

      statement that there was no doubt in his mind that Johnson was intoxicated,

      McGriff indicated that Johnson was “slurring his words, leaning, . . . stumbling,

      . . . and just super-confrontational.” Id. at 37. When asked whether his night

      was disrupted, he stated, “[a]bsolutely,” and indicated the neighbors were

      outside. Id.


[6]   Officer Butche testified that Johnson was “very loud” and “very aggressive,”

      and when asked to provide the signs of Johnson’s intoxication, he testified:

      “Just the smell, um, slurred speech, kind of off balance a little bit, aggressive,

      verbally not, not physically aggressive, but just verbally aggressive, just

      uncooperative.” Id. at 44-45. In response to the statement, “everyone can get a

      little bit loud,” and the question, “how loud are we talking,” Officer Butche

      stated, “[l]oud enough to awake individuals” and “just loud enough to probably

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020   Page 4 of 8
      get the attention of residents inside their houses near there.” Id. at 46. He

      answered affirmatively when asked “[s]o everyone [Johnson] encountered he

      was acting the same way, belligerent, loud, all of that.” Id. at 54.


[7]   Officer Biddle indicated that he was with Johnson from the time he arrived at

      the hospital until Johnson was transported to the jail, and when asked to

      explain what happened during that time at the hospital, he explained that

      Johnson was “very loud, very belligerent,” “continued to curse at [Officer

      Biddle], the nurses, passerbys,” “would not listen” when Officer Biddle asked

      him to direct the invectives at him, and continued to “call, um, telling the

      nurse, the nurses to . . . ‘F you. F off’” to the point where he “was so loud that

      a nurse from the outside came in and asked us to shut [] the door because our

      ER occupants were complaining, patrons were complaining of us, uh being so

      loud.” Id. at 60. Officer Biddle indicated he kept telling Johnson “to stop” and

      clarified that he asked him to stop “multiple times,” or at least “over ten times

      and probably more than that.” Id. at 61.


[8]   The jury did not arrive at a unanimous decision with regard to the public

      intoxication count, found Johnson guilty of the disorderly conduct as a class B

      misdemeanor, and found him not guilty of battery by bodily waste. The court

      sentenced Johnson to ninety days.


                                                   Discussion

[9]   Johnson argues a variance, “or more specifically, a flaw,” existed in the “State’s

      contention [he] was cursing and therefore could be found guilty of making


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020   Page 5 of 8
       unreasonable noise.” Appellant’s Brief at 11. He points to Officer Biddle’s

       testimony and contends the “‘loud’ noise was not identified in the charge,” the

       word “loud” was not included in the charging information, and that cursing can

       occur in a whisper. Id. He asserts reversal is required and the characterization

       of the offenses in the information led the jury in the wrong direction.


[10]   To the extent Johnson argues there was a variance between the charging

       information and evidence presented at trial, we note the Indiana Supreme

       Court has provided that, “[b]ecause the charging information advises a

       defendant of the accusations against him, the allegations in the pleading and the

       evidence used at trial must be consistent with one another.” Blount v. State, 22
N.E.3d 559, 569 (Ind. 2014). A variance is an essential difference between the

       two. Id. (citing Mitchem v. State, 685 N.E.2d 671, 677 (Ind. 1997)). Not all

       variances, however, are fatal. Id. Relief is required only if the variance (1)

       misled the defendant in preparing a defense, resulting in prejudice, or (2) leaves

       the defendant vulnerable to future prosecution under the same evidence. Id.

       (citing Winn v. State, 748 N.E.2d 352, 356 (Ind. 2001)). Here, Johnson does not

       expressly argue that the allegation misled him in preparing a defense or that he

       would be vulnerable to future prosecution under the same evidence. While the

       word “loud” is not included in the charging information and the testifying

       officers indicated Johnson was loud, we cannot say reversal is warranted on this

       basis. The charging instrument alleges Johnson made unreasonable noise, “to

       wit: yelling and/or cursing,” Appellant’s Appendix Volume II at 73, and

       testimony was presented that he was loud enough to awake nearby neighbors


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020   Page 6 of 8
       and was loud at the hospital. See Transcript Volume at 37, 46, 61. Johnson

       acknowledges yelling “infers a loud sound and, therefore, could qualify as

       unreasonable noise” and that a person “cannot yell something in a whisper.”

       See Appellant’s Brief at 10. Under the circumstances, we conclude Johnson was

       aware of the alleged criminal conduct of which he was accused, and we cannot

       say that any variance was material or prejudiced him.

[11]   When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995), reh’g denied. We look to the evidence and the reasonable

       inferences therefrom that support the verdict. Id. The conviction will be

       affirmed if there exists evidence of probative value from which a reasonable jury

       could find the defendant guilty beyond a reasonable doubt. Id.


[12]   Ind. Code § 35-45-1-3 governs the offense of disorderly conduct and provides in

       part that “[a] person who recklessly, knowingly, or intentionally . . . makes

       unreasonable noise and continues to do so after being asked to stop . . .

       commits disorderly conduct, a Class B misdemeanor.” “[T]o support a

       conviction for disorderly conduct, the State must prove that a defendant

       produced decibels of sound that were too loud for the circumstances.”

       Blackman v. State, 868 N.E.2d 579, 584 (Ind. Ct. App. 2007) (quoting Johnson v.

       State, 719 N.E.2d 445, 448 (Ind. Ct. App. 1999)), trans. denied.


[13]   The evidence most favorable to Johnson’s conviction reveals that he made

       unreasonable noise by yelling loudly in a residential neighborhood in the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020   Page 7 of 8
       middle of the night and in a hospital. Police officers made numerous requests

       that Johnson keep his voice down, but he did not comply. Based upon the

       record, we conclude that evidence of probative value exists from which the jury

       could find Johnson guilty of disorderly conduct as a class B misdemeanor. See

       Blackman, 868 N.E.2d at 584 (holding that the defendant’s argument was simply

       a request that we reweigh the evidence and that there was sufficient evidence to

       support the defendant's conviction for disorderly conduct); Humphries v. State,

       568 N.E.2d 1033, 1037 (Ind. Ct. App. 1991) (holding that officer’s testimony

       indicating that he asked the defendant to quiet down twice and ultimately

       decided to arrest the defendant for disorderly conduct raised a reasonable

       inference that the defendant was speaking in an unreasonably loud voice and

       that the evidence was substantial enough to support the defendant’s conviction).


[14]   For the foregoing reasons, we affirm Johnson’s conviction.

[15]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-779 | October 30, 2020   Page 8 of 8